Citation Nr: 1109062	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-34 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 2002 to November 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A preexisting disease will be considered to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010); Wagner v. Principi, 370 F.3d at 1096 (Fed. Cir. 2004).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).

Prior to enlistment, an examination from October 2001 indicated that the Veteran had mild, pes planus.  A service treatment report from July 2002 indicated that the Veteran complained of prior ankle pain associated with flat feet.  That report noted that the Veteran had a past medical history of flat feet.

Based on the above, the Veteran was afforded a VA examination in January 2008.  There, the examiner noted that the Veteran had a history of congenital flat feet.  Upon physical examination, he was diagnosed with mild, bilateral pes planus.  Significantly, however, the examiner offered no opinion as to the etiology of the Veteran's bilateral pes planus with the exception of the notation that the condition was congenital.

The duty to assist requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A.§ 5103A(d) (West 2002); 38 C.F.R  § 3.159 (2010).  VA's statutory duty to assist the veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Once VA provides an examination, as it did in this case, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Based on the above, a medical opinion as to the etiology of the Veteran's diagnosed, bilateral pes planus should be obtained, to include whether his service aggravated his condition.

Accordingly, the case is REMANDED for the following action:

1. If possible, request that the medical professional who conducted the January 2008 VA examination of the Veteran's feet review the claims file and provide an addendum.  The claims file must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report (a second examination is not required).  The examiner is requested to answer the following questions:

a) Did the bilateral pes planus shown upon the Veteran's entry into service increase in severity during service?

b) If the preexisting bilateral pes planus did increase in severity during service, did the increase in severity represent a chronic worsening of the disability or represent the natural progress of the disability?

c) Is any currently diagnosed bilateral pes planus in any way causally or etiologically related to service?

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim. 

However, if the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

If the January 2008 examiner is no longer available, request that a physician knowledgeable in orthopedic disabilities review the claims file and provide the opinions requested above.  The claims file must be made available to, and be reviewed by, the examiner. The examiner should note such review in the examination report.

2. Then, readjudicate the Veteran's claim for entitlement to service connection for bilateral pes planus, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  If the decision, with respect to the claim, remains adverse to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


